ARDENTONS Timothy J. Straub USDC SDNY
Managing Associate

DOCUMENT

timothy.straub@dentons.com

D +1 212-768-6821 ELECTRONICALLY FILED
>} DOC#:

DATE FILED: 7/9/2021

 

July 8, 2021
VIA ECF

The Honorable Analisa Torres
United States District Judge
Southern District of New York
40 Foley Square

New York, New York 10007

Re: Jaquez v. RehabMart, LLC: Case No. 1:21-cv-00849-AT

Dear Judge Torres:

We represent defendant RehabMart, LLC (“Defendant”) in the above-referenced matter. Together with
counsel for plaintiff, Ramon Jaquez, we jointly and respectfully move this Court to stay all case deadlines
in this action for forty five (45) days, from July 8, 2021 to August 23, 2021.

This requested stay will permit the parties to finalize their efforts to bring about the voluntary dismissal of
all claims asserted in this action without further litigation. Once those efforts are complete, the parties will
file a stipulation of voluntary dismissal.

DENIED. By July 13, 2021, at 12:00 p.m. the parties shall file a
joint letter indicating whether they have completed fact discovery.

SO ORDERED.

Dated: July 9, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge

 

US_Active\118542080\V-1
